In a proceeding to stay arbitration, (1) appellants appeal, as limited by their brief, (a) from so much of an order of the Supreme Court, Westchester County, entered June 23, 1975, as (i) granted the application and (ii) denied those branches of their cross motion which sought to dismiss the petition as insufficient in point of law and to change venue and (b) from so much of a further order of the same court, dated September 4, 1975, as, upon reargument, adhered to the original determination, and (2) petitioners cross appeal from so much of the order dated September 4, 1975 as granted reargument. Appeal from the order entered June 23, 1975 dismissed as academic. That order was superseded by the order dated September 4, 1975. Order dated September 4, 1975 affirmed. Petitioners are awarded one bill of $50 costs and disbursements to cover both appeals. We agree with Special Term’s finding that petitioners are not subject to the arbitration agreement. Hopkins, Acting P. J., Hargett, Damiani, Christ and Hawkins, JJ., concur.